Citation Nr: 0636520	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  01-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating higher than 20 percent for separation of the left 
shoulder with arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from August 1975 
to November 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
a July 2000 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

In August 2004, the veteran testified before the undersigned. A transcript 
of the hearing testimony is associated with the claims file.  

In December 2004, the Board remanded the case for additional development.  
As the requested development has been completed, no further action is 
necessary to comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998)

REMAND 

After the veteran's last VA examination in October 2005, he had left 
shoulder surgery by VA in December 2005.  A reexamination is necessary to 
verify the current severity of the disability, following the surgery. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA examination to 
determine the severity of the left shoulder disability.  
The claims folders must be made available for review by 
the examiner.  

The examiner is asked to describe the range of motion of 
the left shoulder in degrees, considering any functional 
loss due to pain or painful movement also expressed in 
degrees of additional loss of motion, if feasible. 

2. After the above development has been completed, 
re-adjudicate the claim.  If the benefit sought on 
appeal remains denied, provide the veteran with a 
supplemental statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


 Department of Veterans Affairs


